Citation Nr: 1531716	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include rheumatic valvulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim on appeal.

The Veteran subsequently had a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that proceeding has been associated with the electronic claims file.

The Veteran's claim was remanded by the Board for additional development in May 2013.  The Board subsequently denied the claim in an April 2014 determination.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court granted a Joint Motion for Remand (JMR) vacating the Board's April 2014 decision and remanded the matter for action consistent with the terms of the joint motion.  Thereafter, the Veteran's claim again was remanded by the Board in January 2015.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA has a duty to assist in the procurement of relevant records.  38 C.F.R. § 3.159 (2014).  In this case, the Veteran's claim was remanded by the Board in January 2015 for a VA heart examination.  During the subsequent March 2015 VA heart examination the Veteran indicated that he had been seeing a Dr. Yuviencho in Cape Coral, Florida since 2009 and had been seen as recently as the previous week.  The Board notes that the Veteran previously identified certain private treatment providers, but had not mentioned Dr. Yuviencho.  As the Veteran has identified potentially relevant records, the Board finds it must remand the claim so that appropriate efforts can be made to locate and obtain such records.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify and authorize for release any records detailing private physician treatment for his claimed heart disability, to include from Dr. Yuviencho of Cape Coral, Florida.

Then, make all appropriate efforts to obtain any and all medical records so-identified and authorized for release.  All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the electronic claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




